As filed with the Securities and Exchange Commission on November23, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. AGA Total Return Realty Plus Fund SCHEDULE OF INVESTMENTS at September 30, 2007 (unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS (a) - 117.6% Equity REITs - Common Shares - 23.4% Capital Lease Funding, Inc. 560 $ 5,740 Entertainment Properties Trust 40 2,032 Essex Property Trust, Inc. 20 2,351 HRPT Properties Trust 410 4,055 ProLogis 30 1,991 Simon Property Group, Inc. 40 4,000 Ventas, Inc. 70 2,898 Vornado Realty Trust 20 2,187 25,254 Equity REITs - Preferred Shares - 29.8% American Land Lease, Inc. 190 4,226 Hilltop Holdings, Inc. 110 2,505 PS Business Parks, Inc. 300 6,495 Public Storage - C 160 3,584 Public Storage - W 170 3,759 Vornado Realty Trust - G 260 5,819 Vornado Realty Trust - I 260 5,772 32,160 Finance REITs - Common Shares - 38.7% Annaly Capital Management, Inc. 300 4,778 Capital Trust, Inc. 130 4,615 Gramercy Capital Corp. 170 4,279 iStar Financial, Inc. 180 6,118 MFA Mortgage Investments, Inc. 370 2,979 Newcastle Investment Corp. 200 3,524 NorthStar Realty Financial Corp. 500 4,965 Realty Income Corp. 140 3,913 Redwood Trust, Inc. 200 6,644 41,815 Finance REITs - Preferred Shares - 17.2% iStar Financial, Inc. 250 5,713 MFA Mortgate Investments, Inc. 230 5,398 Newcastle Investment Corp. 190 4,009 NorthStar Realty Financial Corp. 170 3,400 18,520 Shares Value REAL ESTATE INVESTMENT TRUSTS (a) - 117.6% (continued) Lodging REITs - Common Shares - 2.3% Hospitality Properties Trust 60 2,439 2,439 Lodging REITs - Preferred Shares - 6.2% Hospitality Properties Trust 170 3,698 Innkeepers USA Trust 190 3,040 6,738 TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $140,725) $ 126,926 Principal Amount Value CORPORATE FIXED INCOME - 4.6% KB Home, 7.25%, due 6/15/2018 $ 3,000 2,610 Standard Pacific Corp, 7.75%, due 3/15/2013 (b) 3,000 2,310 4,920 TOTAL CORPORATE FIXED INCOME (Cost $5,947) 4,920 TOTAL INVESTMENT SECURITIES - 122.2% (Cost $146,672) 131,846 Liabilities in excess of other assets - (22.2%) (23,918) TOTAL NET ASSETS - 100.00% $ 107,928 (a) The Fund is primarily invested in the Real Estate Sector and therefore is subject to additional risks. (b) Callable. The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $133,021 Gross unrealized appreciation 12,319 Gross unrealized depreciation (1,838) Net unrealized appreciation $10,481 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title) Kendrick W. Kam, President & Treasurer Date11/20/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* Kendrick W. Kam, President & Treasurer Date11/20/07 * Print the name and title of each signing officer under his or her signature.
